DETAILED ACTION

Primary Examiner acknowledges Claims 1-29 and 31-34 are pending in this application, with Claims 3-8, 10, 12-16, 18, 20, 21, 24, 26-29, 31, 32, and 34 having been currently amended, and Claim 30 having been cancelled by preliminary amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “300” has been used to designate “headgear”, “headgear assembly”, “headgear structure” and “mask housing”.  Appropriate correction is required. 
Reference characters “2000” and “1000” has been used to designate “mask”.  Appropriate correction is required.
Reference character “2000” has been used to designate “mask” and “respiratory mask”. Appropriate correction is required.
Reference characters “200” and “300” has been used to designate “mask housing”.  Appropriate correction is required.
Reference character “1000” has been used to designate “mask” and “mask interface”.  Appropriate correction is required.
Reference character “250” has been used to designate “first support structure”, “internal skeleton support structure”, “support resilient structure”, “structure”, “structure/structural support”, and “support structure.  Appropriate correction is required.
Reference character “252c” has been used to designate “more ridges/fold lines”, “ridge”, and “seam/ridge”.  Appropriate correction is required.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference characters “350a” and “350b” as shown in Figure 3 are missing from the specification. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
  Reference character “300” has been used to designate “headgear”, “headgear assembly”, “headgear structure” and “mask housing”.  Appropriate correction is required. 
Reference characters “2000” and “1000” has been used to designate “mask”.  Appropriate correction is required.
Reference character “2000” has been used to designate “mask” and “respiratory mask”. Appropriate correction is required.
Reference characters “200” and “300” has been used to designate “mask housing”.  Appropriate correction is required.
Reference character “1000” has been used to designate “mask” and “mask interface”.  Appropriate correction is required.
Reference character “250” has been used to designate “first support structure”, “internal skeleton support structure”, “support resilient structure”, “structure”, “structure/structural support”, and “support structure.  Appropriate correction is required.
Reference character “252c” has been used to designate “more ridges/fold lines”, “ridge”, and “seam/ridge”.  Appropriate correction is required.
Reference characters “350a” and “350b” as shown in Figure 3 are missing from the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13-16, 20, 21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 1 recites the limitation “a seal comprising a gas inlet”; however, this limitation appears to be unclear as to the breadth and scope of the term “gas inlet”. It appears this “gas inlet” could be referring only to an opening on the seal located about the face of the user for receiving the face of the user and gas to be directed to the user, OR ALTERNATIVELY this limitation could be a reference to the seal having inflatable characteristics thus having a gas inlet upon which the degree of inflation/deflation of the seal is modulated, OR FURTHER some other structure. Turning to the original specification as filed, Applicant does not appear to be reciting the seal having a gas inlet for varying the degree of inflation/deflation of the seal, but rather only an opening received on the face whereby gas is inlet/introduced to the face of the user.  In light of this understanding, it appears Applicant’s use of the term “gas inlet” with reference to the seal may be a misnomer. Dependent claims 2-29 and 31-34 incorporates the 
Specifically, Claims 13-16, 20, and 21 recite the limitation “first support structure”; however, this limitation lacks antecedent basis in the claims. The initial introduction of the “support structure” is found in Claim 1 whereby the limitation recited is “first flexible, resilient support structure”.  For consistency, subsequent instances referring to this feature must include the same nomenclature; thus, Claims 13-16, 20, and 21 should recite the “first flexible, resilient support structure”. Dependent Claim 23 incorporates the indefinite subject matter from Claim 20. Appropriate correction and clarification is required. 
Specifically, Claim 16 recites “the housing”; however, this limitation appears to lack antecedent basis in the claims.  It appears this limitation is meant to refer to the “mask housing” as initially introduced in Claim 1. However, appropriate correction and clarification is required.
Specifically, Claim 24 recites the term “the structural support”; however, this term lacks antecedent basis in the claims.  Primary Examiner is unsure if this term is meant to be coextensive with the “first flexible, resilient support structure” as first recited in Claim 1, if Applicant is referring to the “second support structure” as first introduced in Claim 10, or some other limitation.   Dependent Claim 27 incorporates the indefinite subject matter from Claim 24. Appropriate correction and clarification is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8, 13, 14, 20-22, are 24-26 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ward (4,458,679).
As to Claim 1, Ward discloses a mask interface (Figures 1-6) for delivering breathing gas (via 30/31 from “A portable source of compressed air or oxygen is at 40 which supplies the mask via a demand type regulator at R and branched hoses at 41-42.” Column 4, Lines 35-40), wherein the mask interface (Figures 1-6) comprises: a seal (14, “Face piece 14 is of a soft, non-absorbent, highly porous fabric which may loosely adapt to the facial contour to prevent hinderance of jaw movement and air passage to and from the mouth and nose.” Column 3, Lines 65-70) comprising as gas inlet (bounded by the opening connecting 13 to 14 and 11, “Stitching 13 also serves to attach a face piece 14 which is coextensive with the shell and shaping member 11.”  Column 3, Lines 60-65) configured to seal (“adapt to the facial contour”) against the user’s face; a 3-D mask housing (1, “the reference numeral 1 indicates a first shell of the mask which overlies the lower portion of the face and includes a nose portion 2 and a chin portion 3.” Column 3, Lines 5-10) attached to the seal (14), wherein the mask housing (1) comprises at least one gas inlet (30/31) and wherein at least a portion of the mask housing (1) woven fabric which may be permeable to some extent.” Column 3, Lines 10-15) and comprises a first flexible, resilient support structure (one of 10 or 11, where 11 - “Inwardly of shell 1 and medium 10 is a shaped second shell or member 11 which corresponds to the general outline of the shell with a boundary at 12 stitched at 13 to the perimetrical edge area of the shell. Member 11 is suitably formed from semi-stiff net fabric which is highly permeable yet capable of maintaining a concave-convex configuration so as to retain the countercurrent medium in place against the shell interior, or insert 7 if used, and away from the wearer's nose and mouth.” Column 3, Lines 45-65 OR ALTERNATIVELY where - 10, “insert is a mass of a countercurrent medium at 10 formed with a convex outer contour with the opposite side, i.e., the face side, being concave. The mass may be of a non-absorbent fibrous nature such as stainless steel sponge or a mass of synthetic fibres which maintain a given shape while other suitable medium material such as discrete aluminum in minute ball shape may be encapsulated in a net or mesh holder.” Column 3, Lines 30-45) configured to at least partially retain the 3-D shape (where 11 - “capable of maintaining a concave-convex configuration” and wherein 10 - “maintain a given shape”) of the mask housing (1). 
As to Claim 3, Ward discloses the mask housing (1) is fully formed of fabric (“The shell is of pliable material such as a woven fabric which may be permeable to some extent. Such a material is currently marketed under the registered trademark GORE-TEX. A dual purpose opening in the shell is provided at 4 which is normally concealed by a flap 5 which overlies a shell edge area at 6. The shell, in its normal configuration, is closed by means of fabric closure strips 7 and 8 suitably affixed to the inner side of flap 5 and the outer side of edge area 6.” Column 3, Lines 10-25).  
As to Claim 4, Ward discloses the mask housing (1) is constructed of “woven fabric” and includes a fold (via 5, wherein 7/8 are affixed - Column 3, Lines 10-15) to retain the 3-D shape of the mask housing (1).
As to Claim 8, Ward discloses a frame (other of 10 or 11, where 11 - “Inwardly of shell 1 and medium 10 is a shaped second shell or member 11 which corresponds to the general outline of the shell with a boundary at 12 stitched at 13 to the perimetrical edge area of the shell. Member 11 is suitably formed from semi-stiff net fabric which is highly permeable yet capable of maintaining a concave-convex configuration so as to retain the countercurrent medium in place against the shell interior, or insert 7 if used, and away from the wearer's nose and mouth.” Column 3, Lines 45-65 OR ALTERNATIVELY where - 10, “insert is a mass of a countercurrent medium at 10 formed with a convex outer contour with the opposite side, i.e., the face side, being concave. The mass may be of a non-absorbent fibrous nature such as stainless steel sponge or a mass of synthetic fibres which maintain a given shape while other suitable medium material such as discrete aluminum in minute ball shape may be encapsulated in a net or mesh holder.” Column 3, Lines 30-45) comprising a gas inlet and being configured to attach to the seal (14) and the mask housing (1) so that the gas inlet of the frame substantially forms a fluid flow path with the gas inlets of the seal (14) and the mask housing (1). 
As to Claims 13 and 14, Ward discloses the first flexible, resilient support structure (one of 10 or 11, where 11 - “Inwardly of shell 1 and medium 10 is a shaped second shell or member 11 which corresponds to the general outline of the shell with a boundary at 12 stitched at 13 to Member 11 is suitably formed from semi-stiff net fabric which is highly permeable yet capable of maintaining a concave-convex configuration so as to retain the countercurrent medium in place against the shell interior, or insert 7 if used, and away from the wearer's nose and mouth.” Column 3, Lines 45-65 OR ALTERNATIVELY where - 10, “insert is a mass of a countercurrent medium at 10 formed with a convex outer contour with the opposite side, i.e., the face side, being concave. The mass may be of a non-absorbent fibrous nature such as stainless steel sponge or a mass of synthetic fibres which maintain a given shape while other suitable medium material such as discrete aluminum in minute ball shape may be encapsulated in a net or mesh holder.” Column 3, Lines 30-45) configured to at least partially retain the 3-D shape (where 11 - “capable of maintaining a concave-convex configuration” and wherein 10 - “maintain a given shape”) of the mask housing (1) as claimed in Claim 13, wherein each (10/11) are located interior to the mask housing (1) as Claimed in Claim 14. 
As to Claim 20-23, Ward discloses the first flexible, resilient support structure (one of 10 or 11, where 11 - “Inwardly of shell 1 and medium 10 is a shaped second shell or member 11 which corresponds to the general outline of the shell with a boundary at 12 stitched at 13 to the perimetrical edge area of the shell. Member 11 is suitably formed from semi-stiff net fabric which is highly permeable yet capable of maintaining a concave-convex configuration so as to retain the countercurrent medium in place against the shell interior, or insert 7 if used, and away from the wearer's nose and mouth.” Column 3, Lines 45-65 OR ALTERNATIVELY where - 10, “insert is a mass of a countercurrent medium at 10 formed with a convex outer contour with the opposite side, i.e., the face side, being concave. The mass may be of a non-absorbent maintain a given shape while other suitable medium material such as discrete aluminum in minute ball shape may be encapsulated in a net or mesh holder.” Column 3, Lines 30-45) configured to at least partially retain the 3-D shape (where 11 - “capable of maintaining a concave-convex configuration” and wherein 10 - “maintain a given shape”) of the mask housing (1) form a skeleton structure made from a plurality of “stainless steel…encapsulated in a net or mesh holder” as related to 10 (Column 3, Lines 35-45) and “nylon net or other open weaved material” as related to 11. 
	As to Claims 24-26, Ward discloses a ridge (12, “A nose bridge stiffener at 12 is formed from a malleable metal strip and attached to the exterior surface of shaped member 11 to permit shaping of the mask to facial contour.” Column 3, Lines 55-65) wherein the ridge (12) is provided to the fabric portion and includes a seam (“Inwardly of shell 1 and medium 10 is a shaped second shell or member 11 which corresponds to the general outline of the shell with a boundary at 12 stitched at 13 to the perimetrical edge area of the shell.” Column 3, Lines 45-50). The essence of a “nose bridge stiffener” is for retaining the shape and contour of the user’s face.  Consequently, the orientation of the ridge (12) is located at a central point at a central region of the mask housing (1) as claimed in Claim 26 and best seen in Figure 2.  

Claims 1, 6, 7, and 15  are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Swearingen (2,921,581).
As to Claim 1, Swearingen discloses a mask interface (Figures 1-5B) for delivering breathing gas (via 26, “air hose 26 connected to the oxygen supply line” Column 2, Lines 50-55) fabric cone 21” Column 2, Lines 40-45) and comprises a first flexible, resilient support structure (23) configured to partially retain the 3-D shape of the mask housing (20).  It should be noted that the support structure (23) provides an apex to the cone structure of the mask housing (20), wherein “the base of the cone is made thin and flexible so as to be adaptable to the contours of the persons’ faces, the upper portion of the cone being of greater thickness to provide sufficient body to the cone” (Column 2, Lines 45-50).  Intrinsically, support structure (23) provides stability to the cone structure. 
As to Claims 6 and 7, Swearingen discloses the fabric is airtight by nature of the “the inner surface of the fabric cone 21 is provided with a thin rubber or pliable plastic lining 22 which is suitably cemented to the fabric body.” (Column 2, Lines 40-45).  Thus, the combination of the fabric as “cemented” to the plastic lining prevents permeability of the fabric through air. 
As to Claim 15, Swearingen discloses the first flexible, resilient support structure (23) is located on an exterior surface of the fabric portion (21) of the mask housing (20) frame and is attached to the fabric.  It should be noted that the support structure (23) provides an apex to the cone structure of the mask housing (20), wherein “the base of the cone is made thin and flexible so as to be adaptable to the contours of the persons’ faces, the upper portion of the cone being of greater thickness to provide sufficient body to the cone” (Column 2, Lines 45-50).  Intrinsically, support structure (23) provides stability to the cone structure. 

Claims 1, 3, 6-12, 16-18, 20-23, and 28 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ho (2011/0247628).
As to Claim 1, Ho discloses a mask interface (Figures) for delivering breathing gas to a user (via 15, “Positioned opposite of first end 9 of coupling device 15 is connector end 17 which is capable of being coupled to an external gas source (not shown) through one or more conduits.” Para 0023), wherein the mask interface comprises a seal (“In an embodiment, a fluid sealing mechanism (not shown) including, without limitation, an adhesive material, such as glue, or a flow restrictor, such as a clamp or the like, can be applied to first end 9 of coupling device 15 and/or shell 13 to enhance the seal between coupling device 15 and shell 13 and minimize or preclude leakage.” Para 0023; ADDITIONALLY, it should be noted in Figures 3a, 3b, and 4 Ho utilizes lip support 16, wherein “Lip support 16 provides assistance in conforming and/or sealing body 12 to the contours of the oral portion of the user's face. … Lip support 16 can be constructed of a substantially flexible material such as a gel material, a foam material or a pad or cushion-like material.” Para 0033) comprising a gas inlet configured to seal against the user’s face; and wherein a 3-D mask housing (12, “body 12 includes opening 11 which functions as a gas inlet.” Para 0022) attached to the seal, wherein the mask housing (12) comprises at least one gas inlet (11, “body 12 includes opening 11 which functions as a gas inlet.” Para 0022) and wherein at least a portion of the mask housing (12) is formed from fabric (“Body 12 is constructed of a fabric material.” Para 0021) and comprises a first flexible, resilient support member (at least one arm of 21 - incorrectly numbered ‘24’ in Figure 2; “Frame 21 is formed along the periphery of opening 11 and extends outwardly (e.g., radially) therefrom. Frame 21 can be formed on the interior surface of body 12 (e.g., the surface that comes into contact with the user's face) and/or frame 21 can be formed on the exterior surface of body 12 (as shown in FIG. 2). Frame 21 can be formed using various molding and fastening techniques known in the art.” Para 0029) configured to at least partially retain (“The exemplary frame 21, as shown in FIG. 2, is coupled to the outer surface of body 12 and is in the shape of a starfish.” Para 0030) the 3-D shape of the mask housing (12). 
As to Claim 3, Ho discloses the mask housing (12) is formed of “fabric” (“Body 12 is constructed of a fabric material.” Para 0021).
As to Claims 6 and 7, Ho discloses the fabric is coated to make it airtight (“The material may be stretchable or non-stretchable; coated or uncoated. Uncoated materials preferably will be air breathable such that air may pass through the material (e.g., to allow exhaled gases to pass to the ambient atmosphere).” Para 0021). 
As to Claim 8, Ho discloses the interior of 21 forms a “frame” bounding the interior of the opening 11 through which gas is inlet/introduced. (“Frame 21 is formed along the periphery of opening 11 and extends outwardly (e.g., radially) therefrom.” Para 0029). 
As to Claim 9, Ho discloses the frame (interior of 21), the mask housing (12) and the seal (16) are interconnected, wherein the frame and mask housing “can be formed using various molding and fastening techniques known in the art.” (Para 0029) and the seal and the frame - as connected to the mask housing (“The mechanism for coupling lip support 16 to body 12 can include a wide variety of molding, bonding and fastening mechanisms known in the art such as but not limited to over-molding, gluing, stapling, or stitching.” (Para 0032). Thus, Ho has 
As to Claims 10-12, Ho discloses the frame (defined by the interior of 21) includes a second support structure (at least other(s) arm(s) of 21) comprising additional support resilient members.  Regarding claim 11, as the frame is a portion of the support members (first - at least one arm of 21; AND second - at least other(s) arm(s) of 21) they are made of the same material (“Frame 21 may be constructed of a variety of materials including, without limitation, the fabric materials described elsewhere herein for body 12 and shell 13. Frame 21 also may be constructed of a flexible, solid material, such as, without limitation, a material having greater rigidity than the materials used to make body 12 and/or shell 13 (e.g., silicone, polyurethane or foam). In an alternate embodiment, a layer of a rigid material, such as, without limitation, plastic, metal or wire can be inserted between frame 21 and the surface of body 12.” Para 0030).  Regarding claim 12, Ho discloses various known material construction techniques for attaching the supports to the mask housing were known (“can be formed using various molding and fastening techniques known in the art.” Para 0029).   The concept of “co-molding” is a type of “molding” technique and was a consideration of known molding techniques. Additionally, Applicant is advised this limitation of “co-molding” appears to be a product by process limitation.  Applicant is reminded, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, Applicant has not asserted a particular difference that would effectuate a change in the reading of this limitation as a product by process limitation.
As to Claims 16-18, Ho discloses the presence of the support structure (at least one arm of 21) effectively increases the thickness of the housing (12) as the construction of the “Frame 21 can be formed on the interior surface of body 12 (e.g., the surface that comes into contact with the user's face) and/or frame 21 can be formed on the exterior surface of body 12 (as shown in FIG. 2). Frame 21 can be formed using various molding and fastening techniques known in the art.” (Para 0029).  ALTERNATIVELY, Ho discloses the construction of a nose support (14, “nose support 14 is positioned over the bridge of the nose of the user. The particular nose support 14 shown in FIGS. 3a and 3b is not meant to be limiting and it should be understood that a variety of shapes and configurations for the nose support are contemplated which can be substituted for nose support 14. As also shown in FIGS. 3a and 3b, nose support 14 is coupled to the interior surface of body 12. The mechanism for coupling nose support 14 to body 12 can include a wide variety of molding, bonding and fastening mechanisms known in the art such as but not limited to over-molding, gluing, stapling, or stitching. Nose support 14 can be constructed of a substantially flexible material such as a gel material, a foam material or a pad or cushion-like material.” Para 0032) which effectively provides a support layer.  It should be noted that “a substantially flexible material such as a gel material, a foam material or a pad or cushion-like material” effectively reads on an elastomer. 
As to Claims 20-23, Ho discloses the support structure (at least one arm of 21) is constructed from a plurality of resilient support members including the use of plastic or wire plastic, metal or wire can be inserted between frame 21 and the surface of body 12. It is contemplated that frame 21 in the various embodiments described will provide enhanced support to improve the effective fit of mask 10' to the user's face.” Para 0030).  Regarding Claim 23, the support structure and frame “can be formed using various molding and fastening techniques known in the art.” (Para 0029).  Molding is a known construction suitable for imparting an integral structure.  Additionally, Applicant is advised this limitation of “integrally formed” appears to be a product by process limitation.  Applicant is reminded, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, Applicant has not asserted a particular difference that would effectuate a change in the reading of this limitation as a product by process limitation. 
As to Claim 28, Ho discloses the mask interface (Figures) can be utilized with a CPAP machine (“gases can be provided at a positive pressure within the mask for consumption by the user. The uses for such masks include high altitude breathing (aviation applications), swimming, mining, fire fighting and various medical diagnostic and therapeutic applications.” Para 0005).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (4,458,679) in view of Smith (2002/0162556). 
As to Claims 5 and 27, Ward discloses a mask interface (Figures 1-6) which appears to be made of a single sheet of fabric having an opening (4) between the nose portion (2) and the chin portion (3), wherein the mask housing (1) is constructed of “woven fabric” and includes a fold (via 5, wherein 7/8 are affixed - Column 3, Lines 10-15) to retain the 3-D shape of the mask housing (1).  Yet, Ward provides no disclosure or consideration to the use of multiple pieces of fabric. 
Smith teaches a similar mask interface made of two parts (26/28 - “first and second mask segments 26 and 28” Para 0021) made of fabric (“spandex fabric 20” Para 0021) wherein the “mask segments 26 and 28 are secured together, preferably by stitching” (Para 0021) as shown in Figure 3 with the “stitched seam 48” (Para 0022) thereby connecting the mask segments (left and right sides) of the mask interface together.  Consequently, the concept of sewing and stitching multiple pieces of fabric together is known. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the singular sheet of fabric of Ward to be modified with plural sheets of fabric as taught by . 

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (2011/0247628).
As to Claim 2, Ho discloses a mask interface; yet does not expressly disclose the construction of the seal of the mask interface being made of “silicone”.  The various embodiments disclosed are non-limiting; thus “modifications can be made without departing from the scope of the invention” (Para 0041).  Consequently, with respect to the seal as discussed above, Ho discloses a “Lip support 16 provides assistance in conforming and/or sealing body 12 to the contours of the oral portion of the user's face. … Lip support 16 can be constructed of a substantially flexible material such as a gel material, a foam material or a pad or cushion-like material.” (Para 0033) as shown in Figures 3a, 3b, and 4.  Additionally, Ho discloses additional elements which are intended to directly contact the face of the user, wherein the material composition is “silicone” (Para 0034).  In light of the concept of having elements directly engaging the face it would have been obvious to one having ordinary skill in the art to try silicone as a known result effective variable suitable for imparting a conforming material to prevent the gapping and leaking of the seal element and the user’s face.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the seal of Ho to be made of silicone, a known result effective variable suitable for imparting a conforming material and effect which prevents the gapping and leaking of the seal element and the user’s face. 
substantially flexible material such as a gel material, a foam material or a pad or cushion-like material” (Para 0032).  It should be noted that the support layer (14, “nose support 14 is positioned over the bridge of the nose of the user. The particular nose support 14 shown in FIGS. 3a and 3b is not meant to be limiting and it should be understood that a variety of shapes and configurations for the nose support are contemplated which can be substituted for nose support 14. As also shown in FIGS. 3a and 3b, nose support 14 is coupled to the interior surface of body 12. The mechanism for coupling nose support 14 to body 12 can include a wide variety of molding, bonding and fastening mechanisms known in the art such as but not limited to over-molding, gluing, stapling, or stitching. Nose support 14 can be constructed of a substantially flexible material such as a gel material, a foam material or a pad or cushion-like material.” Para 0032).  In light of the concept of having elements directly engaging the face it would have been obvious to one having ordinary skill in the art to try silicone as a known result effective variable suitable for imparting a conforming material to prevent the gapping and leaking of the seal element and the user’s face.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the seal of Ho to be made of silicone, a known result effective variable suitable for imparting a conforming material and effect which prevents the gapping and leaking of the seal element and the user’s face. 

Claims 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (2011/0247628), in view of Veliss et al. (2008/0047560). 
As to Claims 29, and 31-33, Ho discloses a mask interface having a gas delivery conduit for providing breathable gas to the mask interface (via 15, “Positioned opposite of first end 9 of coupling device 15 is connector end 17 which is capable of being coupled to an external gas source (not shown) through one or more conduits.” Para 0023); yet, does not expressly disclose the construction of the conduits to be made of fabric. 
Veliss teaches a mask interface having a gas supply as supplied through conduits extending to the top of the head (as seen in Figures 1-1), wherein the conduits are made of a “textile tube” (Para 0197-0199), and are constructed to be “flexible, collapsible, and have a soft feel” (Para 0184) in order to impart gas to the mask interface. Therefore, it would have been obvious to one having ordinary skill in the art to modify the conduit of Ho to be made of textile as taught by Veliss to be a known construction material suitable for imparting gas from the gas source to the mask interface. 
As to Claim 34, the modified Ho, specifically Ho discloses the mask interface (Figures) can be utilized with a CPAP machine (“gases can be provided at a positive pressure within the mask for consumption by the user. The uses for such masks include high altitude breathing (aviation applications), swimming, mining, fire fighting and various medical diagnostic and therapeutic applications.” Para 0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dansford (2016/0129287) discloses an additional mask interface made of fabric having gas inlets wherein the fabric is stitched together. 
Swearingen et al. (2,809,633) and Hansen et al. (2002/0023647) disclose additional mask interfaces made of fabric having a gas inlet.
Tayebi (4,945,907) and Markert (4,764,990) disclose additional mask interfaces made of fabric having a gas port.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785